Gregory, J.
Donovan sued Bowen “for the recovery of real property.”
It is claimed, that the deeds of conveyance under and by which Donovan claims to be the owner in fee of the property in controversy, do not describe it, and that there wms no evidence given on the trial to identify it with any description therein.
"We have examined the deeds, and find the description ample to entitle the plaintiff to recover on his paper title without further proof.
The appellant relied in the court below on a tax title. Donovan was the owner in fee, by a duly recorded deed of conveyance, of the property at the time it was assessed, and continued so to be up to and including the time of the trial below.
It was shown in evidence that Donovan owned-abundance of personal, property, out of which the taxes against him might have been levied, during the year of the delinquency upon which the sale was made. This, as has been repeatedly held by this court, avoided the tax title.
Judgment affirmed, with costs.